DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Arnberg et al US (20200092701) and in further view of Kakinada et al US (20190150134).
Regarding claim 1, Arnberg et al teaches a device, comprising: at least one memory device that stores computer-executable instructions; and at least one processor configured to access the at least one memory device, wherein the at least one processor is configured to execute the computer-executable instructions (see paragraphs [0062], Fig. 1b and Fig. 3, IoT Hub 110) to: determine an internet of things (IoT) device, the IoT device having a corresponding device type (see paragraph [0046], Fig. 1b, IoT devices 101-105, IoT device can have various different types of sensors) , to be scheduled (see paragraphs [0046]-[0047], data between the IoT devcies and the IoT hub can be sent and received over various wireless protocols) ; determine a data priority associated with the IoT device, the data priority associated with the device type (see paragraph [0261], priorities are given to different IoT devices depending on their device type).  Although Arnberg et al teaches all the limitations above, they fail to explicitly teach using DOSCIS protocol as further recited in the claims.  Conversely Kakinada et al teaches such limitations; determine, based at least in part on the data priority or the device type, a bandwidth and a time for data transmission or reception to or from the IoT device using an IoT data over cable service interface specification (DOCSIS) protocol (see paragraphs [0149], [0213],  [0219], [0221], [0224],  [0233], IoT devices use DOCIS protocol to communicate and bandwidth is allocated based upon priority and can be transmitted based upon time sensitive requirements) ; generate a grant packet in accordance with a service flow, the service flow registered for a second device (see paragraph [0219], UL grants are generated based upon CSI information to transmit data)); and communicate with the second device at the time and at the bandwidth (see paragraphs [0219]-[0221], Fig. 6, transmission is scheduled).  Therefore it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the invention to have combined the teachings of Arnberg with the use of DOCSIS as taught by Kakinada et al.  The motivation for this would have been to avoid interference among IoT devices with technologies (see paragraph [0027]).   
Regarding claims 2, 10 and 15, Kakinada et al further teaches wherein the IoT DOCSIS protocol comprises a predetermined bandwidth threshold, and wherein the bandwidth is below the predetermined bandwidth threshold (see paragraph[0233]).
Regarding claims 3, 11 and 16, Kakinada et al further teaches, wherein the service flow comprises a DOCSIS-based quality of service (QoS) (see paragraph [0191]).
(see paragraphs [0198]-[0199], [0264]). 
Regarding claims 5, 13 and 18,  Kakinada et al further teaches, wherein to communicate with the second device at the time and at the bandwidth comprises using the IoT DOCSIS protocol to generate a medium access control (MAC) layer-based frame or a physical (PHY) layer-based frame (see paragraph [0027], [0032], [0149]).
Regarding claim 6, Arnberg et al further teaches wherein the Iot device is configured to identify a second IoT device comprising a pluggable PHY layer device (see paragraph [0052]). 
Regarding claims 7 and 19, Kakinada et al further teaches wherein the at least one processor is configured to execute the computer-executable instructions to determine additional bandwidths and times for one or more additional IoT devices based on the IoT DOCSIS protocol (see paragraph [0219]).
Regarding claims 8 and 20, Arnberg et al further teaches wherein the wired network includes an Ethernet network, and the wireless network includes at least one of a Wi-Fi, a cellular, a narrowband IoT, a low-power wide area network (LPWAN), or a 5G network (see paragraph [0050]).
Regarding claim 9, Arnberg et al teaches a method, comprising: determining an IoT device, the IoT device having a corresponding device type (see paragraph [0046], Fig. 1b, IoT devices 101-105, IoT device can have various different types of sensors) to be scheduled for a data transmission or a data reception over at least one wired or wireless network (see paragraphs [0046]-[0047], data between the IoT devcies and the IoT hub can be sent and received over various wireless protocols); determining a data priority associated with the IoT device, the data priority corresponding to the device type (see paragraph [0261], priorities are given to different IoT devices depending on their device type).  Although Arnberg et al teaches all the limitations above, they fail to explicitly teach using DOSCIS protocol as further recited in the claims. Conversely Kakinada et al teaches such limitations; (see paragraphs [0149], [0213],  [0219], [0221], [0224],  [0233], IoT devices use DOCIS protocol to communicate and bandwidth is allocated based upon priority and can be transmitted based upon time sensitive requirements); and communicating with the second device at the time and at the bandwidth (see paragraphs [0219]-[0221], Fig. 6, transmission is scheduled).  Therefore it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the invention to have combined the teachings of Arnberg with the use of DOCSIS as taught by Kakinada et al.  The motivation for this would have been to avoid interference among IoT devices with technologies (see paragraph [0027]).  
Regarding claim 14, Arnberg et al teaches a non-transitory computer-readable medium storing computer-executable instructions which, when executed by a processor, cause the processor to perform operations comprising: identifying an IoT device and a corresponding device type (see paragraph [0046], Fig. 1b, IoT devices 101-105, IoT device can have various different types of sensors) to be scheduled for a data transmission or a data reception over at least one wired or wireless network (see paragraphs [0046]-[0047], data between the IoT devcies and the IoT hub can be sent and received over various wireless protocols); determining a data priority associated with the IoT device, the data priority corresponding to the device type (see paragraph [0261], priorities are given to different IoT devices depending on their device type).  Although Arnberg et al teaches all the limitations above, they fail to explicitly teach using DOSCIS protocol as further recited in the claims. Conversely Kakinada et al teaches such limitations; determining, based at least in part on the data priority or the device type, a bandwidth and a time for data transmission or reception to or from the IoT device using an IoT DOCSIS protocol (see paragraphs [0149], [0213],  [0219], [0221], [0224],  [0233], IoT devices use DOCIS protocol to communicate and bandwidth is allocated based upon priority and can be transmitted based upon time sensitive requirements); and communicating with the second device at the time and at the bandwidth (see paragraphs [0219]-[0221], Fig. 6, transmission is scheduled).  Therefore it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the invention to have combined the teachings of Arnberg with the use of DOCSIS as taught by Kakinada et al.  The motivation for this would have been to avoid interference among IoT devices with technologies (see paragraph [0027]).    

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHRIPAL K KHAJURIA whose telephone number is (571)270-5662. The examiner can normally be reached Monday - Friday 9:30AM - 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Avellino can be reached on (571)272-3905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/SHRIPAL K KHAJURIA/Primary Examiner, Art Unit 2478